t c summary opinion united_states tax_court phyllis shaw petitioner v commissioner of internal revenue respondent docket no 10969-12s l filed date phyllis shaw pro_se beth a nunnink for respondent summary opinion thornton chief_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by all section references are to the internal_revenue_code in effect for the relevant times and all rule references are to the tax_court rules_of_practice and continued any other court and this opinion shall not be treated as precedent for any other case petitioner seeks review pursuant to sec_6320 and sec_6330 of respondent’s determination sustaining the filing of a notice_of_federal_tax_lien with respect to her and federal_income_tax background the parties have stipulated some facts which are so found when she filed her petition petitioner resided in tennessee in petitioner owned and operated a pet grooming business called dog gone good grooming throughout her principal_place_of_business for dog gone good grooming was at a shopping center in date petitioner purchased a house as her personal_residence in date she moved her principal_place_of_business for dog gone good grooming from the shopping center to her personal_residence on date respondent received petitioner’s form_1040 u s individual_income_tax_return reporting tax due of dollar_figure on this return petitioner claimed a dollar_figure standard_deduction in lieu of claiming itemized continued procedure all monetary amounts are rounded to the nearest dollar deductions attached to this return was a schedule c profit or loss from business sole_proprietorship for petitioner’s pet grooming business it showed dollar_figure of gross_receipts and dollar_figure of total expenses on date respondent assessed the tax shown on petitioner’s return as well as a dollar_figure sec_6651 addition_to_tax for late filing and a dollar_figure sec_6651 addition_to_tax for failure to pay timely on date petitioner filed a form 1040x amended u s individual_income_tax_return amended_return for her taxable_year reporting tax due of dollar_figure on this amended_return petitioner claimed dollar_figure of itemized_deductions which according to an attached schedule a itemized_deductions consisted of dollar_figure of taxes paid dollar_figure of interest_paid and dollar_figure of charitable donations she also attached to her amended_return a schedule c for her pet grooming business which reported dollar_figure of gross_receipts and dollar_figure of total expenses exclusive of expenses for business use of her home in addition she reported on line of her schedule c a dollar_figure expense for business use of her home respondent did not process petitioner’s amended_return during these proceedings respondent conceded that petitioner is not liable for the sec_6651 addition_to_tax we do not address this issue further the following table shows i the amounts shown on petitioner’s schedule c attached to her original return ii the amounts shown on petitioner’s schedule c attached to her amended_return and iii the amounts respondent has conceded item gross_receipts insurance other than health interest other legal and professional services office expense repairs and maintenance supplies other--donations and charitable_contributions other--janitor and waste pickup other--bank charges expenses for business use of home original respondent’s concessions amended dollar_figure dollar_figure --- --- big_number dollar_figure --- --- big_number --- big_number big_number big_number --- --- big_number big_number big_number big_number --- big_number --- the following table shows the amounts petitioner claimed on her schedule a attached to her amended_return and the amounts respondent has conceded petitioner is entitled to deduct subject_to certain limitations item medical_expenses state and local general taxes real_estate_taxes personal_property_taxes home mortgage interest points not reported on form_1098 charitable_contributions claimed on schedule a --- dollar_figure big_number big_number respondent’s concessions dollar_figure determined by tax_tables big_number --- respondent concedes that petitioner is entitled to a deduction for schedule a general_sales_tax based on the optional sales_tax tables see sec_164 see also figures v commissioner tcmemo_2012_296 at because petitioner’s sales_tax deduction will be based in part on her adjusted_gross_income taking into account respondent’s concessions and our findings and holdings herein the actual amount of petitioner’s deduction will be determined pursuant to the parties’ rule_155_computations on brief petitioner contends that the dollar_figure she reported on her schedule a as charitable_contributions is the same dollar_figure she reported on her schedule c as other--donations and charity contributions as discussed more fully below petitioner argues that this dollar_figure should be reported on her schedule c rather than her schedule a petitioner timely filed returns for her and tax years reporting tax of dollar_figure dollar_figure and dollar_figure for each tax_year respectively respondent assessed these amounts at various times petitioner entered into installment agreements with respondent to pay her and tax but respondent eventually terminated the installment agreements because of petitioner’s nonpayment on date respondent sent petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 lien notice for her and taxable years petitioner timely filed a written response to the lien notice requesting an appeal on date the internal_revenue_service office of appeals sent petitioner a letter acknowledging it had received her case for consideration by letter dated date petitioner sent correspondence to the office of appeals including a copy of her return a copy of her amended return and notes explaining why she believed the figures on her amended_return were correct petitioner raised no issues about her or tax years on date settlement officer thomas erwin so erwin sent petitioner a letter indicating that he had received her request for a collection_due_process_hearing and scheduling a telephone conference for date pincite a m the letter also indicated that so erwin would be unable to consider any collection alternatives unless petitioner provided certain documentation on or before date petitioner did not send any of the requested documentation nor did she call at the designated time of her scheduled telephone conference on date so erwin sent petitioner a last chance letter indicating that he would make a determination by reviewing the administrative file and any information she had previously submitted he advised her that if she wanted to provide additional information she should do so no later than date on date so erwin recorded in his appeals log that he had received no reply or documentation from petitioner and that he had determined to sustain the collection action with respect to the lien on date the office of appeals issued a notice_of_determination concerning collection action s under sec_6320 determining that the filing of the tax_lien notice was appropriate discussion i statutory framework sec_6321 imposes a lien in favor of the united_states on all property and property rights of a person who is liable for and fails to pay tax after demand for payment has been made the lien arises when assessment is made and continues until the assessed liability is paid sec_6322 for the lien to be valid against certain third parties the secretary must file a notice_of_federal_tax_lien within five business days thereafter the secretary must provide written notice to the taxpayer sec_6320 sec_6323 within days commencing after the end of the business days the taxpayer may request an administrative hearing before an appeals officer sec_6320 sec_301_6320-1 proced admin regs at the hearing the taxpayer may raise any relevant issue including appropriate spousal defenses challenges to the appropriateness of the collection action and collection alternatives sec_6320 sec_6330 a taxpayer may challenge the existence or amount of the underlying tax_liability unless the taxpayer received a notice_of_deficiency or otherwise had an earlier opportunity to dispute the tax_liability sec_6330 see also 114_tc_604 the underlying tax_liability includes the tax_deficiency additions to tax and statutory interest see 138_tc_295 aff’d 723_f3d_790 7th cir 115_tc_329 following the hearing the appeals officer must determine whether to sustain the filing of the notice_of_federal_tax_lien in making that determination the appeals officer is required to verify that the requirements of any applicable law and administrative procedure have been followed consider the relevant issues raised by the taxpayer and consider whether the filing of the notice of lien appropriately balances the need for efficient collection_of_taxes with the taxpayer’s concerns regarding the intrusiveness of the proposed collection action sec_6330 and once the appeals officer issues a notice_of_determination the taxpayer may seek review in this court sec_6320 sec_6330 if the validity of the underlying tax_liability is properly at issue we review that issue de novo see 134_tc_280 sego v commissioner t c pincite other issues a taxpayer properly raises are reviewed for abuse_of_discretion wadleigh v commissioner t c pincite sego v commissioner t c pincite ii petitioner’s tax_liability a schedule c expenses during her appeals hearing petitioner challenged only her tax_liability respondent concedes that petitioner is entitled to dispute her underlying tax_liability in this proceeding the burden_of_proof is on petitioner to because she failed to properly raise the issue at her appeals hearing we decline to address petitioner’s argument raised for the first time in her posttrial memorandum that she is entitled to dollar_figure of capital losses for each year through and dollar_figure for with respect to a mobile home she purportedly used see 129_tc_107 see also sec_301_6320-1 a-f3 proced admin regs show error in respondent’s determination as to her underlying liability see rule - - a a taxpayer may deduct ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business if the taxpayer maintains sufficient records to substantiate the expense sec_162 sec_6001 sec_1 a income_tax regs the taxpayer bears the burden of substantiation 65_tc_87 aff’d 540_f2d_821 5th cir generally no deductions are allowed for personal living or family_expenses sec_262 if a taxpayer establishes that deductible expenses were incurred but fails to establish the amount we generally may estimate the amount allowable 39_f2d_540 2d cir there must be evidence in the record however that provides a rational basis for our estimate 85_tc_731 petitioner does not contend and the record does not establish that the burden_of_proof as to any factual issue should shift to respondent pursuant to sec_7491 insurance expenses other than health insurance petitioner contends that she is entitled to a dollar_figure deduction claimed on her schedule c for insurance expenses that she paid in respondent concedes that petitioner is entitled to deduct dollar_figure claimed on her schedule c for insurance but argues that the remaining dollar_figure should be reported on her schedule a as a personal medical expense subject_to the limitations found in sec_213 at trial petitioner conceded that this dollar_figure was a personal medical expense interest the parties disagree as to whether petitioner is entitled to a dollar_figure deduction for interest_expenses she claims to have paid with respect to three credit cards she purportedly uses for business purposes petitioner’s credit card statements show purchases from various merchants in but she was unable to produce invoices or receipts showing a detailed description of the items she purchased she testified that certain of the purchases were for blade sharpeners grooming scissors supplies and other items necessary to a dog grooming business petitioner’s credit card statements also show several purchases however that we find were for personal rather than business purposes bearing for example the credit card statements show purchases for peopledata com reunion com and a notation from petitioner that indicates she continued heavily against petitioner whose inexactitude is of her own making we conclude that she is entitled to deduct of her claimed interest_expense or dollar_figure see cohan v commissioner f 2d pincite legal and professional services petitioner contends that she is entitled to a dollar_figure deduction for legal and professional services expenses that she paid for legal proceedings with respect to her personal chapter bankruptcy filing in she contends that she made four separate payments of dollar_figure each to her legal_representative and that of these expenses should be allowed as business_expenses on her schedule c respondent concedes that petitioner is entitled to deduct of her legal expenses but argues that her profit and loss statement and bank statements show only three dollar_figure payments to her legal_representative in petitioner has not introduced any evidence other than her self-serving testimony to substantiate the alleged fourth dollar_figure payment pursuant to respondent’s concession we hold that petitioner is entitled to deduct dollar_figure of fees for legal and professional services continued used a credit card to pay her personal income_tax office expenses petitioner contends that she is entitled to a dollar_figure deduction for office expenses that she claims she paid in in support of this contention she introduced copies of receipts and invoices as well as her profit and loss statement for many of these copies are illegible petitioner testified that she had the original copies of these documents at her home but she failed to introduce them into evidence or to explain why she was unable to produce them at trial respondent concedes that petitioner is entitled to deduct dollar_figure in office expenses as reflected on receipts from staples showing payments of dollar_figure dollar_figure and dollar_figure the record also contains an additional staples receipt dated date for dollar_figure petitioner credibly testified that this dollar_figure purchase was for business purposes we hold that petitioner is entitled to deduct dollar_figure for office expenses repairs and maintenance petitioner contends that she is entitled to a dollar_figure deduction for repairs and maintenance_expenses that she paid in respondent concedes that petitioner is entitled to deduct dollar_figure of these expenses at trial petitioner testified that her claimed repairs and maintenance_expenses included payments for new flooring light fixtures bathtubs a dividing wall shrubbery and the like petitioner also testified that many of these expenses included payments for purported repairs and maintenance she made to her personal_residence in even though she moved her pet grooming business from the shopping center to her personal_residence in sec_263 prohibits any deduction for amounts paid for permanent improvements that increase the value of property see also sec_1_263_a_-2 income_tax regs additionally a taxpayer is generally not permitted to deduct expenses for business usage of a home unless an exception under sec_280a applies petitioner has failed to show that her claimed deductions are not capital expenses and that she is entitled to deduct these expenses for petitioner has also failed to show that her claimed deductions with respect to expenses she paid for her home fall under an exception in sec_280a we sustain respondent’s determination on this issue and hold that petitioner is entitled to no greater deduction for repairs and maintenance_expenses than respondent has allowed generally a taxpayer may deduct expenses with respect to the portion of a home that the taxpayer uses exclusively and on a regular basis as the principal_place_of_business for a trade_or_business as a place of business which is used by patients clients or customers in meeting or dealing with the taxpayer in the normal course of a trade_or_business or in the case of a separate structure which is not attached to the taxpayer’s home in connection with a trade_or_business see sec_280a c a b and c supplies on her amended_return and schedule c petitioner claimed a dollar_figure deduction for supplies expenses that she allegedly paid in her profit and loss statement however shows only dollar_figure of expenses for supplies in petitioner has failed to explain the discrepancy respondent concedes that petitioner is entitled to deduct dollar_figure of these expenses petitioner introduced voluminous copies of receipts from wal-mart dollar general lowe’s joanne stores and home depot many of these copies are illegible and certain ones that are legible bear dates in additionally many of petitioner’s lowe’s and home depot receipts are dated date or later after petitioner purchased her personal_residence on the basis of our careful review of the record we conclude that petitioner is entitled to an additional supplies deduction of dollar_figure beyond that which respondent has allowed or a total supplies deduction of dollar_figure the additional dollar_figure represents purchases that we are persuaded were for business purposes as reflected in ex 38-p charitable_contributions petitioner contends that she is entitled to a dollar_figure charitable_contribution_deduction claimed on her schedule c respondent contends that petitioner is not entitled to this deduction claimed on her schedule c but concedes that the dollar_figure deduction should be allowed on her schedule a petitioner has failed to show that these expenses were ordinary and necessary expenses of her pet grooming business see bentley v commissioner tcmemo_2012_294 gage v commissioner tcmemo_2002_72 sec_1_162-15 income_tax regs we sustain respondent’s determination disallowing the deduction for these expenses claimed on petitioner’s schedule c janitor and waste expenses petitioner contends that she is entitled to deduct dollar_figure for janitor and waste expenses for respondent concedes that petitioner is entitled to deduct dollar_figure of these expenses most of petitioner’s receipts for these expenses are illegible many of the receipts that are legible show purchases of personal items including paper plates and cutlery arthritis cream toothpaste fritos and mary in her brief petitioner concedes that the dollar_figure charitable_contribution_deduction she claimed on her schedule a of her amended_return is the same dollar_figure that she claimed on her schedule c as an expense for other--donations and charity contributions she argues this dollar_figure should properly be claimed on her schedule c however and not her schedule a jane candy we hold that petitioner is not entitled to deduct more janitor and waste expenses than respondent has allowed banking charges petitioner contends that she is entitled to deduct dollar_figure of banking charges for her profit and loss statement for her pet grooming business shows bank charges totaling only dollar_figure and she failed to explain the discrepancy respondent concedes that petitioner is entitled to deduct dollar_figure of these expenses but argues that she is not entitled to deduct the remaining banking fees because she used the bank accounts for both business and personal reasons we hold that petitioner has failed to establish that she is entitled to a greater deduction for banking charges than respondent has conceded expenses for business usage of personal_residence petitioner contends that she is entitled to deduct dollar_figure of expenses with respect to the business usage of her personal_residence during her taxable_year respondent contends that petitioner failed to prove that in her personal_residence was her principal_place_of_business as required under sec_280a we agree with respondent we have found that petitioner’s principal at trial petitioner conceded that she used both bank accounts for personal and business purposes place of business in was at a shopping center and that she moved her business to her personal_residence in petitioner has failed to show these expenses fall under any other exception in sec_280a accordingly we sustain respondent’s determination b schedule a deductions--home mortgage interest and points not reported on form_1098 at trial petitioner contended that she had deductible mortgage interest and points of dollar_figure respondent concedes that petitioner is entitled to deduct dollar_figure in her posttrial memorandum petitioner contends that her deductible mortgage interest and points total dollar_figure petitioner has failed to direct this court’s attention to any evidence to substantiate her claim petitioner is entitled to deduct on her schedule a only dollar_figure for home mortgage interest and points c sec_6651 addition_to_tax respondent determined that petitioner is liable for an addition_to_tax under sec_6651 for failure to timely file her federal_income_tax return sec_6651 provides for an addition_to_tax for failure_to_file a return by the date prescribed unless the taxpayer establishes that the failure is due to reasonable_cause and not willful neglect the commissioner bears the burden of production with respect to whether it is appropriate to impose the sec_6651 addition_to_tax see sec_7491 and the burden_of_proof is on the taxpayer to establish reasonable_cause 469_us_241 petitioner’s tax_return was due on date and at trial she conceded that she filed her tax_return late on date respondent has met his burden of production petitioner failed to show reasonable_cause for not filing her tax_return on time we sustain respondent’s determination to impose a sec_6651 addition_to_tax iii abuse_of_discretion in sustaining collection action petitioner challenges the appropriateness of the filing of the notice of tax_lien and requests that it be withdrawn during her appeals hearing petitioner offered no collection alternative failed to submit the requested financial information to so erwin and failed to contact so erwin at the scheduled time for their telephone conference or respond to his last chance letter petitioner has failed to show that respondent abused his discretion in sustaining the filing of the notice of tax_lien see stanwyck v commissioner tcmemo_2012_180 and cases cited therein having carefully reviewed the record we conclude that respondent has satisfied the requirements of sec_6320 consequently we sustain respondent’s filing of the notice_of_federal_tax_lien subject_to the recalculation pursuant to rule of petitioner’s underlying liability for to reflect the foregoing and the parties’ concessions decision will be entered under rule
